DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: In the claims please cancel claims 13-23, claims previously withdrawn without traverse in the reply filed on 06/12/2020.
Response to Amendment
	This action is responsive to correspondence filed on 02/09/2021.  
Claims 1, 3-12 and 24-28 are pending. Claims 2 and 13-23 are canceled. Claims 1 and 12 are amended. 
The previous rejection of claims 12, and 25-28 under 35 U.S.C. 112 (b) are withdrawn, necessitated by the applicant amendment.
The previous rejection of claims 1, 6-7 and 9-12 under 35 U.S.C. 103 are withdrawn, necessitated by the applicant amendment.
Allowable Subject Matter
Claims 1, 3-12 and 24-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JUAN C VALENCIA/           Examiner, Art Unit 1771                              

/Randy Boyer/
Primary Examiner, Art Unit 1771